Citation Nr: 0933640	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-27 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral sensorineural hearing loss and bilateral tinnitus.  
The Veteran has since relocated and his claims are now being 
addressed by the RO in Cleveland, Ohio.  The Board previously 
remanded this case in March 2009.  It returns now for 
appellate consideration.

Subsequent to the issuance of the June 2006 statement of the 
case (SOC), the Veteran submitted additional evidence which 
was not considered by the RO.  The Veteran, through his 
representative, has waived RO consideration of that evidence 
in an August 2009 submission.  As such, the Board may 
consider the appeal.  38 C.F.R. § 20.1304 (2008).

The Veteran testified at an August 2009 videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
bilateral sensorineural hearing loss had its onset in 
service, manifested within one year of service separation, or 
is otherwise related to the Veteran's active military 
service.  

2. The preponderance of the evidence does not establish that 
tinnitus had its onset in service or is otherwise related to 
the Veteran's active military service.  



CONCLUSIONS OF LAW

1. Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service personnel records, service 
treatment records and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA audiological examination in 
November 2005 to obtain an opinion as to whether his hearing 
loss and tinnitus can be directly attributed to service.  The 
Board finds this examination report to be comprehensive and 
sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
claims file and medical records prior to the examination, and 
provided a summary of the relevant findings therein.  The 
opinion rendered by the examiner is supported by objective 
and clinical findings.  The Board, therefore, concludes that 
the November 2005 examination report is adequate upon which 
to base the decisions in this case.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007)(when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





II. Service Connection

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus as a result of in-service noise 
exposure.  As will be explained below, the Board finds that 
the criteria for service connection are not met.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Bilateral hearing loss

The Veteran contends that he has bilateral hearing loss as a 
result of in-service noise exposure.  For the reasons set 
forth below, the Board concludes that service connection is 
not warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran was afforded a VA examination in November 2005.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
60
75
LEFT
20
20
45
60
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  An 
analysis of these audiometric results yields the finding that 
the Veteran meets the regulatory criteria for a bilateral 
hearing loss disability.  See 38 C.F.R. § 3.385.  The 
examination report explains that these test results reveal 
right ear hearing within normal limits through 500 Hz, 
sloping to a profound sensorineural hearing loss at 4000 Hz, 
and left ear hearing within normal limits through 1000 Hz, 
sloping to a profound sensorineural hearing loss at 6000 Hz.  
It was noted that word recognition ability was excellent 
bilaterally.  

As the evidence demonstrates the existence of a current 
disability, the Board must now determine whether there is 
evidence of in-service incurrence or aggravation of a disease 
or injury.  

The Veteran asserts that he suffered acoustic trauma on the 
grenade range during basic training when a grenade was thrown 
straight in the air and landed in front of his pit.  Sandbags 
around the pit prevented serious injury from the shrapnel, 
but noise from the explosion caused ringing in his ears.  
After basic training, the Veteran worked as a radar operator.  
In operating 60KW power diesel generator sets, the Veteran 
was exposed to loud high pitch noise from the generator 
engines.  Hearing protection was rarely used.  See VA 
examination report, November 2005; notice of disagreement, 
December 2005; VA Form 9, July 2006; videoconference hearing 
transcript, August 2009.  

The Board has reviewed the Veteran's service treatment 
records and finds that while they reflect medical treatment 
for a number of other complaints, they are completely silent 
regarding complaints, diagnosis or treatment of hearing loss 
or other ear problems.  An August 1970 separation examination 
report shows the Veteran's ears to be normal at discharge.  
Results of an audiological test performed at this examination 
revealed hearing within normal limits.  See 38 C.F.R. § 
3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  It is 
further noted that the record contains no evidence of hearing 
loss within one year of service separation.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Notwithstanding the lack of in-service clinical findings of 
hearing loss, the Veteran's DD Form 214 indicates that his 
military occupational specialty was a fire control mechanic.  
Service personnel records show that he was assigned to an 
artillery battery, and worked as a radar operator for a brief 
period of time.  In this regard, the Board finds the 
Veteran's duties in service to be consistent with his lay 
statements concerning acoustic trauma.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  As the claims file does not 
contain any clear and convincing evidence to the contrary, 
the Veteran's reported in-service noise exposure is conceded 
here.  

The inquiry that follows is whether there is medical evidence 
of a nexus between the Veteran's in-service noise exposure 
and current bilateral hearing loss.  See Hickson, supra.  The 
Veteran has submitted a private medical statement dated in 
August 2009 from his former audiologist, L.L.D, M.A., CCC-A.  
In the unsigned single-page statement, the audiologist 
explains that the Veteran was first seen for a hearing 
evaluation in November 1998.  At the time, the Veteran 
reported acoustic trauma in service from a grenade explosion 
in January 1967 and from working with field generators 
thereafter for four to five months without the use of hearing 
protection.  He also reported firing weapons routinely 
throughout service.  Tests revealed a bilateral mild to 
severe sensorineural hearing loss more pronounced in the 
higher frequencies.  Although the audiologist indicates that 
she was asked by the Veteran to express her opinion regarding 
the possibility that his hearing loss could have been caused 
by service related noise exposure, her statement fails to 
include such an opinion.  The Board notes that that this 
evidence was submitted by facsimile twice, each time with a 
VA Form 21-4138 waiving RO consideration of the evidence, 
along with a cover page indicating that there was a total of 
three pages (including cover sheet).  In others, while the 
statement fails to include any type of opinion or conclusion, 
it nevertheless appears to be complete.

The sole audiologist opinion of record addressing the 
etiology of the Veteran's hearing loss is the November 2005 
audiological examination report.  This opinion reflects 
findings made by the audiologist following a review of the 
claims file and an audiological evaluation of the Veteran.  
The Veteran's complaints, history of noise exposure, and 
medical history were considered.  The audiologist opined that 
the Veteran's hearing loss was not caused by or a result of 
acoustic trauma sustained in the military.  Of particular 
significance was the fact that service treatment records 
indicated normal hearing and were negative for complaints of 
hearing loss at discharge.  

Taking into account all of the relevant evidence of record, 
the Board finds that service connection for bilateral hearing 
loss is not warranted.  As discussed above, the Veteran's 
service treatment records to include his August 1970 
separation examination report do not reflect any complaints 
of hearing loss in service, and there is no indication that 
the Veteran was treated for this condition within a year of 
service separation.  At the August 2009 videoconference 
hearing, the Veteran testified that he first sought treatment 
for hearing loss in the 1990s.  The Board observes that the 
earliest documented evidence of hearing loss is in November 
1998, nearly three decades after his period of service had 
ended.  This period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the most 
probative medical evidence regarding etiology is the November 
2005 examination report which rules out a relationship 
between hearing loss and active service.

The Board is mindful of the Veteran's statements regarding 
the etiology of his bilateral hearing loss.  The Veteran can 
attest to factual matters of which he has first-hand 
knowledge; for example, he is competent to report that was 
exposed to noise from a grenade and generators in service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he 
cannot provide a competent opinion regarding the cause of his 
current disability.

In light of the foregoing, the Board concludes that service 
connection for bilateral sensorineural hearing loss is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Tinnitus

The Veteran also contends that he has tinnitus as a result of 
in-service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

With respect to current disability, the Board notes that the 
presence of tinnitus, described as bilateral and persistent, 
was documented at the November 2005 audiological examination.  
The Veteran reported having had tinnitus since the grenade 
incident during basic training.  In addition, the August 2009 
private audiological statement indicates that the Veteran 
continues to suffer from ringing, to a lesser degree than 
before.  In this regard, the Board acknowledges that the 
Veteran has a confirmed diagnosis of tinnitus.

Although in-service noise exposure has been conceded, as 
previously discussed, the audiologist at the November 2005 
examination gave the opinion that the Veteran's tinnitus was 
not likely due to military noise exposure.  Significantly, it 
was noted that service treatment records were negative for 
complaints of tinnitus at discharge.  In reference to the 
Veteran's reported history of diabetes and hyperlipidemia, 
the audiologist explained that both of these conditions were 
known to cause tinnitus.  

The Board considered the Veteran's self-reported continuity 
of symptomatology of ringing in the ears dating back to his 
service, and the fact that tinnitus is a disability that 
lends itself to lay observation.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the Board must also consider the 
fact that the Veteran is recalling events that occurred 
decades ago, and that, although noise exposure has been 
conceded, service treatment records are completely silent 
concerning any complaints of ringing in the ears.  There is 
also a nearly 30-year gap between the Veteran's service 
discharge and the first evidence of complaints of tinnitus.  
The credibility of the Veteran's reported history of 
experiencing tinnitus since service is questionable.  In this 
regard, the VA examiner considered the Veteran's complaints 
along with the other evidence of record and concluded that 
that the Veteran's tinnitus was not caused by or a result of 
acoustic trauma sustained in the military.  Therefore, while 
the Veteran's statements regarding continuity are within his 
competence to make, and are of some probative value, the 
Board ultimately places more probative weight on the opinion 
of the competent audiologist, as her findings appear 
consistent with and are supported by the evidence of record.

Aside from the Veteran's lay statements, there is no evidence 
of tinnitus for many years following service separation.  The 
earliest documented record of complaints or treatment of 
tinnitus is almost 30 years after discharge.  As previously 
noted, this period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim on a direct basis.  See Maxson, 230 
F.3d 1330.  There is also no competent medical evidence 
linking the Veteran's current tinnitus to active service.  
Again, the Veteran's assertions of such a relationship 
carries no probative weight.  Espiritu, supra.  The November 
2005 audiological examination report, the only competent 
medical evidence of record addressing the etiology of the 
Veteran's tinnitus, specifically rules out a connection 
between tinnitus and in-service noise exposure.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


